693 S.E.2d 356 (2010)
STATE
v.
Ronnie Wallace LONG.
No. 265PA09.
Supreme Court of North Carolina.
February 10, 2010.
Elizabeth Parsons, Daniel P. O'Brien, Assistant Attorneys General, for State of North Carolina.
Katherine Jane Allen, Assistant Appellate Defender, Marilyn G. Ozer, Chapel Hill, for Ronnie Wallace Long.
The following order has been entered on the motion filed on the 8th of February 2010 by State of NC for Extension of Time to File Brief:
"Motion Denied by order of the Court in conference this the 10th of February 2010."